 CHARLES BATCHELDER COMPANYCharles Batchelder Company, Inc. and Steven Car-michael and Edward J. Fleming Cases 2-CA-15639 and 2-CA-15641June 25, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn June 13, 1979, Administrative Law JudgeJoel A. Harmatz issued the attached Decision inthis proceeding. Thereafter, the General Counseland Respondent filed exceptions and supportingbriefs and Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,land conclusions of the Administrative LawJudge, as modified below.We agree with the Administrative Law Judgethat Respondent violated Section 8(a)(1) of the Actby promising and granting wage increases to dis-courage union activity. However, for the reasonsset forth below we find, contrary to the Adminis-trative Law Judge, that Respondent also violatedSection 8(aX3) and (1) by discharging employeeEdward J. Fleming and by refusing to reemploySteven Carmichael.Employees Fleming and Carmichael were re-sponsible for the May 8, 1978, initial approach tothe Union; this had been inspired, at least in part,by Respondent's decision to defer until September1978 a wage increase the employees expected onMay 1 of that year. Fleming and Carmichael ac-tively promoted the Union among the employeesand sought to have employees on all three shiftssign authorization cards. Respondent became awareof the union campaign among its employees notlater than May 12, as is established by the fact itheld a supervisors' meeting late that morning todiscuss the union activity that was taking place.1. The discharge of Edward J. FlemingEarly in the afternoon of May 12, employeeEmanuelle drove his forklift into an area close toThe General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect Standard DryWall Products. Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir1951). We have carefully examined the record and find no basis for re-versing his findings.250 NLRB No. 9Fleming's workplace in the furnace area. Flemingasked Emanuelle if he was going to the May 14union meeting. Emanuelle replied he was not andstarted to leave, but Fleming, also operating a fork-lift at the time, blocked his egress and exclaimed:"What do you mean you're not going .... It's foryour own benefit." Emanuelle's response was thathe had better things to do and that nothing wouldbe accomplished anyhow. Fleming replied some-thing had already had been accomplished andadded: "If you don't like it, I'll take you out in theparking lot and kick your ass ...." He then letEmanuelle leave.Rather than returning to his job, Emanuelle im-mediately related the incident to Armand Plourde,the shop foreman. He in turn reported it to VicePresident of Operations Beilin, who called Eman-uelle to his office to repeat what had occurred.After Emanuelle's departure, Plourde and Beilindiscussed Fleming's work. Plourde described Flem-ing as a fair worker with an absentee problem.Plourde recommended he be discharged; Beilinagreed. Plourde then called both a policeman2andFleming into his office, confronted Fleming withEmanuelle's charges, rejected Fleming's denial ofEmanuelle's claims, made some references to Flem-ing's asserted absentee problem, and then dis-charged him. Fleming was escorted out of theplant by the policeman. However, sometime later,Respondent offered Fleming reemployment if hewould withdraw his charges filed in this proceed-ing.3The Administrative Law Judge credited Re-spondent's explanation for the discharge of Flem-ing and, on the basis of such credibility finding,concluded that Fleming was properly dischargedsolely for making "a threat of bodily harm ...toan employee who had expressed his preference torefrain from union activity." However, the ques-tion of motivation where an alleged unlawful dis-charge is involved is not one to be answered bycrediting or discrediting a respondent's professedreason for the discharge, and thus we cannotaccept every credibility finding by a trier of fact asdispositive of that issue. Rather, that question is2 During their off-hours, local police were free to take jobs in theirregular uniforms as private security officers.In his brief to the Board, the General Counsel requests that theBoard find that Respondent violated Sec. 8(a(XI) of the Act by condition-ing its offer of reemployment on Fleming withdrawing his charges filedwith the Board. However, such conduct was not alleged to be unlawfulprior to the request in the General Counsel's brief (The General Coun-sel's motion at the end of the hearing to conform the pleadings to theevidence is insufficient to add to the complaint a new allegation of specif-ic unlawful conduct ) Consequently, Respondent had no notice that thelegality of the conduct was in issue, thus had no reason to defend againstany such allegation, and the matter was not in fact litigated. Accordingly,the General Counsel's request for an additional 8(a)(1) finding is neithertimely nor otherwise properly raised and is, therefore, denied89 DECISIONS OF NATIONAL LABOR RELATIONS BOARDone to be resolved by a determination based onconsideration and weighing of all the relevant evi-dence. Consequently, we are not faced here withthe task of determining whether the various cir-cumstances surrounding Fleming's discharge aresufficient to upset the Administrative Law Judge'scredibility finding that Respondent's witnesseswere testifying truthfully when they stated Flem-ing was discharged for his threat to Emanuelle. In-stead, we must decide whether those circumstancessupport the conclusion urged on us by the GeneralCounsel that Fleming was discharged for unlawfulreasons, rather than for the lawful reasons ad-vanced by Respondent. Having carefully consid-ered the various relevant factors, we find that theAdministrative Law Judge erred in his conclusionconcerning Fleming, for substantial record evi-dence compels the finding that Respondent seizedon the alleged threat and also Fleming's absentee-ism to rid itself of one of the two leading union ac-tivists in the plant.First, Fleming was a long-term satisfactory em-ployee, holding an important, high-rated job-thatof furnace operator-and he received some recog-nition from Respondent by being appointed safetydirector in 1977. Second, the decision to dischargeFleming, assertedly based primarily on his threat toEmanuelle, was made without affording Flemingan opportunity to present his side of the encounterfirst.4Third, Fleming's absentee record, which wasraised to help justify the discharge, was no worsethan the records of employees who were not dis-charged, and Fleming had never been warned thathis absences were excessive or that they threatenedhis job.5Finally, we deem it unlikely that, in thecircumstances, the stated threat would be viewedto be such egregious misconduct-if misconduct atall-as to cause the summary dismissal of a valuedemployee in an essential job. Thus, taken in con-text, Fleming's statement to take Emanuelle to theparking lot to "kick his ass" was essentially nomore than the angry statement expressed in toughtalk of an employee stating his displeasure and frus-tration at a coworker's rejection of his efforts in-4 Respondent contends that Plourde and Beilin reached only a tenta-tive conclusion to discharge Fleming before Fleming was called intoPlourde's office for the exit interview. This claim, as the General Counselpoints out, is belied by Plourde's having a policeman present at the inter-view to escort the discharged employee from the plant. It surely wouldbe doubtful at best to conclude that Plourde would call in the policemanprior to having decided on a course of conduct that might warrant thepoliceman's presence.I The Administrative Law Judge concluded that Fleming's absenteerecord, which was raised at the exit interview, played no part in the deci-sion to discharge but was raised by Plourde only to provide further justi-fication for a decision reached on the other ground-the threat of bodilyharm. The fact that Plourde felt it necessary to provide a justification fora discharge assertedly based on perfectly lawful grounds is further evi-dence that the asserted reasons for the discharge were not the real rea-sons.tended to benefit all employees. There is nothing inthe record to suggest that Fleming's language wasintended to be, or reasonably could be, taken liter-ally. Fleming did not attempt to arrange any meet-ing in the parking lot for an encounter; he simplymade his comment and that ended the incident.Further, there was no background of any union-re-lated violence and no evidence Fleming had everengaged in violent conduct or that Emanuelle6orRespondent had any reason to believe he would.And certainly Respondent's subsequent offer ofemployment shows that it did not view Flemingdisqualified for employment as an individual givento violence or violent threats. Consequently, wefind, in view of the foregoing, that the reasonsgiven by Respondent for Fleming's discharge werewholly pretextual and that Fleming was in fact dis-charged because of his prounion stand. According-ly, we find that Respondent in discharging Flemingviolated Section 8(a)(3) and (1) of the Act.2. Refusal to reemploy Steven CarmichaelAccording to testimony credited by the Adminis-trative Law Judge, employee Carmichael, havingheard of Fleming's discharge shortly after it hap-pened, confronted Respondent's foreman, ArmandPlourde, by stating, "If Fleming is let go, I amleaving too." Plourde replied, "If you walk outnow don't bother to come back." Carmichael re-sponded with "O.K." and left. Approximately 20 to30 minutes later, Plourde received a telephone callfrom Carmichael in which Carmichael said, "Iwant to apologize for my hasty decision, and see ifI can come back to work." In response Plourde an-swered, "I got to think about it.... Call me backMonday morning." Plourde testified that hethought the matter over during the ensuing week-end and, taking into consideration that Carmichealhad quit on one prior occasion, he decided thatCarmichael's practice of quitting made him "use-less." Consequently, on Monday when Carmichaeltelephoned, Plourde told him not to return towork.From the foregoing facts the AdministrativeLaw Judge found that Carmichael's discharge wassolely the result of his quitting on May 12 and wasnot the result, even in part, of his activities onbehalf of the Union. We disagree.Without question Carmichael quit and was notdischarged on May 12. However, Respondentcould not lawfully deny him reemployment forunion-related reasons,7which were, we believe, theI Fleming was not a stranger to Emanuelle, and on occasion Fleminghad driven Emanuelle to work.? Phelps Dodge Corporation v NL.R.B., 313 U.S. 177 (1941).90 CHARLES BATCHELDER COMPANYbasis for the refusal to take him back on May 15.Thus, Carmichael began working for Respondentin 1973, was a satisfactory employee, and on May12 held the responsible position of furnace opera-tor. During his lengthy employment history Carmi-chael had previously quit only once-that was in1976 and at that time he gave 2 weeks' notice ofhis intention to leave. Consequently, we do nothave here the practice of quitting which Respond-ent assertedly relied on in refusing to rehire Carmi-chael; nor do we have any rational explanation orother showingsdisclosing how or why the two iso-lated quits-one of which lasted no more than ahalf hour-rendered a good employee "useless." Insum, the situation is one in which shortly after hebecame engaged in union activity and shortly afterFleming, the only other union activist, was unlaw-fully discharged, Carmichael, a satisfactory em-ployee for many years, was denied reemploymentfor a wholly insubstantial reason.9In these circum-stances, we find the reason given for the refusal tobe pretext and that Carmichael was refused reem-ployment because of his prounion activity. Accord-ingly, we further find that Respondent by refusingto reemploy Carmichael on May 15, 1978, violatedSection 8(a)(3) and (1) of the Act.THE REMEDYHaving found that Respondent has engaged incertain unfair labor practices, we shall order it tocease and desist therefrom and take certain affirma-tive action in order to effectuate the policies of theAct.We shall order that Respondent offer Edward J.Fleming and Steven Carmichael immediate and fullreinstatement to their former jobs or, if those jobsno longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or anyother rights and privileges previously enjoyed, andmake them whole for any loss of pay they mayhave suffered as a consequence of the discrimina-' Thus, for example, there is no contention or showing that Carmi-chael's position was filled at the time he was denied reemployment onMay 15.9 The Administrative Law Judge points to the possible deleterious ef-fects Carmichael's May 12 conduct could have had on Respondent's op-erations as justifying the refusal to reemploy him to his position of fur-nace operator. However, Respondent did not advance any such reason asa cause in whole or in part of its refusal to reemploy Carmichael.Contrary to the dissent, in the cases of Fleming and Carmichael we arenot substituting our judgment for Respondent's in deciding what consti-tutes a proper ground for discharge or refusal to rehire. Nor do we restour result on any determination that Respondent's actions were so undulyharsh that they must have been discriminatorily motivated. Instead, wehave evaluated all the circumstances and factors in the case, and haveconcluded that the reasons asserted by Respondent for its actions werenot the real reasons, but were pretexts, and that the true reasons werediscriminatory The fact that the Administrative Law Judge "credits" theself-serving statements of Respondent about this ultimate fact does not,contrary to our colleague, end our inquiry on this issue. Cf. NL.R.B. v.Pacific Grinding Wheel Co., Inc., 572 F 2d 1343, 1347 (9th Cir. 1978).tion against them by payment to them of a sum ofmoney equal to that which they would have nor-mally earned as wages from the date of the dis-crimination against them1o to the date of such offerof reinstatement to Fleming or of employment toCarmichael less their net earnings during saidperiod. Said backpay and interest thereon is to becomputed in the manner prescribed in F W. Wool-worth Company, 90 NLRB 289 (1950), and FloridaSteel Corporation, 231 NLRB 651 (1977). 1CONCLUSIONS OF LAWi. The Respondent, Charles Batchelder Compa-ny, Inc., is an employer within the meaning of Sec-tion 2(2) of the Act, and is engaged in commercewithin the meaning of Section 2(6) and (7) of theAct.2. Local 1040, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, is a labor organization within themeaning of Section 2(5) of the Act.3. By discharging Edward J. Fleming and by re-fusing to reemploy Steven Carmichael becausethey engaged in protected union activity, Respond-ent violated Section 8(a)(3) and (1) of the Act.4. By promising and granting benefits to induceemployees to refrain from engaging in union activi-ty, Respondent violated Section 8(a)(1) of the Act.5. The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Charles Batchelder Company, Inc., Newton, Con-necticut, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Discharging its employees or refusing toreemploy former employees because of their unionactivities.(b) Promising or granting wage increases orother benefits for the purpose of inducing employ-ees to refrain from engaging in union activity.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of their rights guaranteed by Section 7 of theAct.2. Take the following affirmative action designedto effectuate the policies of the Act:'O In the case of Fleming the date of the discrimination is May 12,1978, and for Carmichael May 15, 1978"L See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1902)91 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Offer Edward J. Fleming and Steven Carmi-chael immediate and full reinstatement to theirformer positions or, if those positions are no longeravailable, to substantially equivalent positions,without prejudice to their seniority or other rightsand privileges previously enjoyed, and make themwhole for any loss of earnings they may have suf-fered as a result of the discrimination against themin the manner set forth in the section of this Deci-sion entitled "The Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c) Post at its place of business in Newton, Con-necticut, copies of the attached notice marked"Appendix."'2Copies of said notice, on forms pro-vided by the Regional Director for Region 2, afterbeing duly signed by a representative of Respond-ent, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 2, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.MEMBER TRUESDALE, concurring in part and dis-senting in part:Like my colleagues, I would affirm the Adminis-trative Law Judge's finding that Respondent violat-ed Section 8(a)(1) of the Act by promising andgranting wage increases to discourage union activi-ty. Unlike my colleagues, however, I also wouldaffirm that portion of the Administrative LawJudge's Decision which dismisses the allegationsthat Respondent violated Section 8(a)(3) and (1) ofthe Act by discharging employee Edward J. Flem-ing and by refusing to rehire employee Steven Car-michael. As more fully set forth in his Decision,the Administrative Law Judge found that Respond-ent lawfully discharged Fleming because he hadthreatened a coworker with bodily harm when thecoworker indicated he preferred to refrain fromunion activity. The Administrative Law Judge fur-12 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."ther found that Respondent was under no obliga-tion to rehire Carmichael who had tendered hisresignation and walked off the job in protest ofFleming's discharge. 3The General Counsel argues that Respondent'sasserted reasons for its action were pretextual andoffered testimony by Fleming and Carmichael tosupport its claim that Respondent's actions hadbeen discriminatorily motivated. However, the Ad-ministrative Law Judge, who had the opportunityto observe all of the witnesses, discredited Flemingand Carmichael and found Respondent's explana-tion for its actions was plausible and credible. Inthe absence of any evidence that Respondent hadever condoned the type of behavior engaged in byFleming or Carmichael and the lack of any credi-ble corroborating testimony, the AdministrativeLaw Judge found that the General Counsel hadfailed to establish that the discharge and refusal torehire had been pretextual and unlawfully motivat-ed. In such circumstances, I agree with the Admin-istrative Law Judge's observation that the onlygrounds for finding Respondent's actions to be dis-criminatory entails "a naked substitution of judg-ment for that exercised by management."In reversing the Administrative Law Judge, mycolleagues have done just that; they have substitut-ed their judgment for that of Respondent's officials.They surmise that the discharge and refusal torehire were overreactions and were unduly harshand therefore must have been discriminatorily mo-tivated. In my view, such an analysis is based uponunsupported inferences and is without record sup-port. Accordingly, for the reasons set forth in theAdministrative Law Judge's Decision, I dissentfrom my colleagues' findings that Respondent un-lawfully discharged Fleming and refused to rehireCarmichael.i3 In view of the finding that Fleming had been discharged for engag-ing in unprotected activity, Carmichael's conduct in support of Flemingwas also unprotected.APPENDIXNoTIICI TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties were represent-ed by their attorneys and afforded the opportunityto present evidence in support of their respectivepositions, it has been found that we have violatedthe National Labor Relations Act, as amended, incertain respects and we have been ordered to postthis notice and to carry out its terms.92 CHARLES BATCHELDER COMPANYWE WILL NOT discharge you or refuse toreemploy you for engaging in union activities.WE WILL NOT announce or grant benefits toyou to dissuade you from engaging in unionactivity.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of their rights to self-organi-zation, to form, join, or assist Local 1040, In-ternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,or any other labor organization, to bargaincollectively through representatives of theirown choosing, and to engage in concerted ac-tivities for the purpose of collective bargainingor other mutual aid or protection as guaran-teed in Section 7 of the Act, or to refrain fromany and all such activities.WE WILL offer Edward J. Fleming andSteven Carmichael immediate and full rein-statement to their former positions or, if thosepositions are no longer available, to substan-tially equivalent positions, without prejudice totheir seniority or other rights and privilegespreviously enjoyed.WE WILL make Edward J. Fleming wholefor any loss of earnings he may have sufferedas a result of our having unlawfully dischargedhim for engaging in union activity, plus inter-est, and make Steven Carmichael whole, withinterest, for any loss of earnings he may havesuffered as a result of our refusing to reemployhim because he engaged in union activity.CHARLES BATCHELDER COMPANY,INC.DECISIONSTATEMENT OF THE CASEJOEL A. HARMATZ, Administrative Law Judge: Ahearing was conducted in the above-captioned proceed-ing on January 29 and 30, 1979, on an original unfairlabor practice charge filed on May 22, 1978, and a con-solidated complaint issued on June 30, 1978, which, asamended, alleged that Respondent independently violat-ed Section 8(a)(1) of the Act by creating the impressionof surveillance and by promising and granting wage in-creases to discourage union activity. The complaint fur-ther alleged that Respondent violated Section 8(a)(3) and(1) of the Act on May 12, 1978, by discharging its em-ployees Carmichael and Fleming, the Charging Partiesherein, in reprisal for their union activity. In its dulyfiled answer, Respondent denied that any unfair laborpractices were committed. Following close of the hear-ing, briefs were filed on behalf of the General Counseland Respondent.Upon the entire record in this proceeding, includingmy opportunity to observe directly the witnesses whiletestifying and their demeanor, and upon consideration ofthe post-hearing briefs, it is hereby found as follows:FINDINGS OF FACTI. JURISDICTIONRespondent is a Connecticut corporation with a princi-pal place of business in Newtown, Connecticut, fromwhich it is engaged in the smelting and manufacture ofaluminum ingots. In the course and conduct of said oper-ation, Respondent annually sells and ships from its plantgoods and materials valued in excess of $50,000 directlyto points outside the State of Connecticut.The complaint alleges, the answer admits, and I findthat Respondent is now, and has been at all times materi-al herein, an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I findthat Local 1040, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,herein called the Union, is, and has been at all times ma-terial herein, a labor organization within the meaning ofSection 2(5) of the Act.II. THE ALLEGED UNFAIR L ABOR PRACTICESA. BackgroundThis proceeding relates to an initial organization cam-paign, as to which, according to the General Counsel,Respondent, in swift reaction, terminated Steven Carmi-chael and Edward Fleming, the employees responsiblefor the advent of the Union, under conditions proscribedby Section 8(a)(3) and (1) of the Act. Also involved areindependent 8(a)(l) allegations based on surveillance ofunion activity as well as the promise and grant of wageincreases in order to induce employees to withdraw theirsupport from the Union.Respondent's basic operation involves the salvaging ofaluminum from industrial scrap. The plant, with a workforce numbering some 35 employees, operates on a three-shift basis, with employees having no history of unionrepresentation.Historically, employees received annual wage in-creases each year on May 1. However, in April 19781employees were notified that expected annual increaseswould be deferred until September, and made retroactiveto May 1.2 Dissatisfied with this turn of events, StevenCarmichael, at the suggestion of fellow employeeEdward Fleming, on Monday, May 8, contacted theUnion by telephone, and later met with its representa-tive, Edward lulo. The latter provided Carmichael withblank authorization cards for distribution to employees atthe plant. On that occasion, Carmichael signed such aI Unless otherwise indicated, all dates refer to 1978H Based on the credited testimony of Ronald Beilin. Respondent's xlcepresident in charge of operations To the extent inconsislent therewith,the testimony of Fleming and Carmichael is rejected93 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcard and agreed to afford lulo an opportunity to meetw;th employees.That same Monday evening, Carmichael briefed Flem-ing as to what transpired with Iulo, and they agreed toembark upon an organizational effort. Pursuant thereto,Fleming and Carmichael, during that week, discussed theUnion with employees on all three shifts and solicitedsignatures to authorization cards. Carmichael also con-sulted with employees as to their interest in, and whenthey could attend, a meeting with Iulo. Said meeting wasarranged and scheduled for Sunday, May 14, at theunion hall.Overt signs of union activity became manifest in theplant on Friday morning, May 12, when Carmichael anda fellow employee, Tom Elliot, posted union organiza-tional literature in various locations around the shop, in-cluding restrooms, and an area immediately adjacent totheir workplace.3With this information, Bruce Bat-chelder, apparently the son of Respondent's president, in-structed Shop Foreman Armand Plourde to call a fore-men's meeting for that morning because, as Plourderelated, Batchelder "wanted to find out what was goingon."That afternoon, Fleming was discharged following aconfrontation with another employee stemming fromFleming's insistence that the latter attend the scheduledMay 14 union meeting. Within minutes after the Flemingdischarge, Carmichael approached Plourde advising thelatter of his intention to leave work. The circumstancesunder which this occurred are the subject of a sharpconflict in testimony, with the General Counsel urgingthat Carmichael simply advised Plourde that he wasleaving because he had fallen ill and Respondent con-tending that he had quit in protest of the Fleming dis-charge. Plourde subsequently blocked Carmichael's at-tempt to return to work.On Sunday, May 14, employees intent on attending theunion meeting were to meet at Respondent's parking lotand then carpool to the union headquarters. However,Carmichael, apparently the first to arrive at the plantthat day, upon approaching the parking lot observed apoliceman, wearing the uniform of the local law enforce-ment authority, on the parking lot. In consequence, hedid not enter the lot but detoured in order to head offemployees. In this connection, it is undisputed that Re-spondent sometime on May 13 intensified security byhiring uniformed, off-duty policemen regularly employedby the local municipality. Such an officer was present onthe parking lot not only on May 14, but during severalweeks thereafter, including occasions when Fleming,Carmichael, and union agents handbilled the plant.Following this handbilling, aside from the pendency ofthis proceeding, the record suggests, as might well be ex-pected, a decline in union activity at the plant. It doesappear that, sometime in June, Respondent informed em-ployees that the wage increases previously due on May Iwould not be granted on September I as previously an-nounced, but on July 1. The increases were granted onJuly 1, and made retroactive to May 1.3 I did not believe Fleming's uncorroborated testimony that such post-ers were placed in his work areaB. The Alleged Discrimination1. The discharge of Edward FlemingFleming, prior to his discharge, had been employedfor almost 8 years. At the time of his termination, heheld the position of furnace operator, apparently a highlyrated blue collar job.The decision to terminate Fleming was made byArmand Plourde, after consultation with Ronald Beilin.According to the credited testimony of Plourde in theearly afternoon of May 12 employee Joe Emanuelle ap-proached Plourde to report on a confrontation withFleming. Emanuelle advised that he was in the vicinityof Fleming's furnace, driving a forklift, when wavedover by Fleming. Fleming asked Emanuelle whether hewas going to attend the union meeting that had beenscheduled for the following Sunday. Emanuelle indicatedthat he would not and attempted to drive off. At thatpoint, Fleming, who was also on a forklift, blockedEmanuelle's truck so that he could not proceed. Flemingagain stated, "What do you mean you're not going ....It's for your own benefit." Emanuelle responded that hehad "better things to do," opining that nothing would beaccomplished by what Fleming was doing. This angeredFleming who argued that something had already beenaccomplished, and then proceeded to berate Emanuellewith profanities, concluding with: "If you don't like itI'll take you out in the parking lot and kick your ass...." Upon receiving this information, Plourde in-formed Emanuelle that he would take care of it.4Plourde consulted Beilin, passing on the informationhe had received from Emanuelle, who contacted Eman-uelle to afford again his version of what had occurred inthe presence of Plourde, Beilin, and Bruce Batchelder.After Emanuelle left, Beilin asked Plourde as to Flem-ing's work reputation. Plourde indicated that he was afair worker but that he had a problem with absenteeism.Plourde elected to discharge Fleming, and Beilin con-curred. Plourde, at Beilin's suggestion, secured the pres-ence of a local police officer. These steps were takenwithout extending Fleming the opportunity to submit hisversion of the incident.Plourde then called Fleming to his office. The dis-charge interview was conducted in the presence of thepolice officer. When confronted with the charges madeby Emanuelle, Fleming denied everything. Plourde didnot believe him and effected the discharge. Fleming wasescorted to the washroom and out of the premises by thepolice officer. Fleming's testimony concedes to a con-frontation with Emanuelle during the early afternoon ofMay 12. He admits to having become "a little annoyed"with the stance adopted by Emanuelle, and to callingEmanuelle "the biggest griper in the place." He deniedthreatening Emanuelle in any way, but claims to haveexpressed his peeve by demanding that Emanuelle payhim $5, an amount which Emanuelle allegedly owed himfor rides to work afforded by Fleming some months ear-4The foregoing is based essentially on the mutually corroborative tes-timony of Plourde and Emanuelle.94 CHARLES BATCHELDER COMPANYlier.5As between Emanuelle and Fleming, the testimonyof Emanuelle was more believable.6While regardingFleming as generally unconvincing, his testimony in thisimmediate respect seemed overly sanitized and improb-able. 7Based on the credited facts, it is found that the trigger-ing event for the discharge was a threat of bodily harm,by a key protagonist of the Union, to an employee whohad expressed his preference to refrain from union activi-ty. Such conduct, if not itself unlawful under this Act,involved an intrusion upon the Section 7 right of em-ployee Emanuelle to refrain from union activity. It wasunaccompanied by circumstances of a mitigating naturereducing its coercive nature to the inconsequential ortrivial.Nonetheless, the General Counsel argues that the dis-charge was motivated, at least in part, by Fleming'sunion activity, or in the alternative that the record war-rants a conclusion that Respondent seized upon his mis-conduct as a pretext to rid itself of a key union protago-nist.With respect to the pretext claim, the General Counsellays challenge to the bona fides of Respondent's judg-ment in effecting the discharge. Thus, Fleming was along-term employee, whose value to the Respondent wasevident in his designation as safety director in 1977.9Fleming's regular job was a key position and the highestrated classification of a nonsupervisory nature in theplant. Indeed, Respondent had not discharged a furnaceoperator during the 2 years preceding Fleming's termina-tion. It is also true that the decision to discharge Flemingwas made without obtaining Fleming's side of the story.Finally, as evidence of Fleming's competence, the Gen-eral Counsel points to testimony that sometime after thedischarge Respondent, acting through Fred Bresson, of-fered to rehire Fleming, under substantially the sameconditions he formerly enjoyed, provided that Flemingwaive or withdraw pending National Labor RelationsBoard charges.On balance, I am not persuaded that the record sup-ports the General Counsel's claim. The arguments madefrom the foregoing as to the unlikelihood of such harshdiscipline imposed on a long-term, valued employeeI Emanuelle credibly denied that any reference was made at the timeto rides to work.e I have not overlooked an apparent discrepancy between Emanuelle'stestimony and a statement in his prehearing affidavit to the effect that hedid not inform Plourde of the union meeting while reporting on his en-counter with Fleming.I Both parties concede that during the discharge interview Plourdementioned Fleming's adverse record of absenteeism. Plourde credibly tes-tifled that he did so because this matter came up in consulting with Beilinwhen the latter questioned Plourde as to Fleming's work record. I findthat absenteeism furnished no independent causation for the discharge,and reject the General Counsel's view that said reference was indicativeof a resort to shifting explanations. Instead, I am convinced that absentee-ism was injected by Plourde as an argumentative, though human, ploywhereby past indiscretions were drawn upon to reinforce the justness ofthe discharge. In any event, while it is true that the record does not dis-close that during the period in 1978 Fleming's attendance record was themost reprehensible, on its face, it was something less than exemplary.' Cf. N.L.R.B. v. Thor Power Tool Co., 351 F.2d 584, 587 (1965).9 This position imposed on Fleming the responsibility of assuring com-pliance by employees with safety standards by reporting violations there-of to supervisors. Fleming received additional compensation of $500 an-nually during the first year in which he held this additional positionentail a naked substitution of judgment for that exercisedby management in circumstances where traditional evi-dence of pretext is lacking, and where the cause assignedfor the discharge is not inherently lacking in foundation.There is no suggestion that Respondent ever condonedconduct akin to that of Fleming, although it does appearthat Respondent had in the past discharged two employ-ees, Jerry Bradley and Rick Lesko, for threatening su-pervisors. toInsofar as the General Counsel seeks to override Flem-ing's misconduct under the mixed-motive test, seriousdoubt exists as to the viability of such a theory on theinstant facts. Under such a view, absent due caution, thestatutory standard of "just cause" would be circum-scribed critically. Managers have the right to maintaindiscipline in the workplace by corrective action shouldan employee organizer overstep protected areas andseek, through substantial misconduct, to impose coercive-ly his views upon resistive coworkers. Yet, at the sametime, it would compromise industrial reality to a.ssumethat elimination of such a prounion influence was totallyalien and plainly neutral to the effectuation of such pre-rogative. Experience and assessment of probability arekey aids to the inference-drawing process, but their ap-plication would prove too much were the mixed-motivetheory applied hastily in such a context. In sum, absentmore direct proof, I am unwilling to infer that Respond-ent acted, in part, upon a proscribed motivation, eventhough convinced that Fleming was a union protagonist.discharged on the basis of events stemming from his or-ganizational activity by an employer opposed to union-ization of its employees.Accordingly, having found that Fleming threatenedfellow employee Emanuelle with bodily harm, and there-by impeded Emanuelle in the exercise of rights guaran-teed by Section 7, and that the General Counsel hasfailed by a preponderance of the evidence to establishthat said misconduct was invoked by Respondent as apretext, it is concluded that Respondent did not violateSection 8(a)(3) and (I) by discharging Fleming.2. Steven CarmichaelCarmichael, as will be recalled, made the initial con-tact with the Union, and he, together with Fleming,spearheaded the organization effort during the weekwhich culminated in his separation. Carmichael's em-ployment with Respondent was not continuous but cov-ered two separate periods. Initially employed in March1973, Carmichael quit in September 1976 to obtain otheremployment. Later, in November 1977, he was offered ajob on a second shift by Armand Plourde, and resumedhis employment with Respondent. As of May 12, Carmi-chael, like Fleming, held the position of furnace opera-tor.As indicated, pivotal to an assessment of the circum-stances under which Carmichael was terminated is asharp conflict in testimony. According to Carmichael, atabout 12:30 p.m., on May 12, red smoke emerged from'o There is no evidence that, prior to the Fleming-Fmanuelle incident,any employees had ever threatened a nonsupervisory cosAorker DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis furnace. This was the telltale sign that a rectifier, ca-pable of emitting noxious fumes, had been included inthe scrap fed into the furnace. Carmichael claims that heand his assistant, Tom Elliot, were exposed to the fur-nace fumes for about 20 minutes. He testified that hebecame ill, with his stomach turning, his head pounding,and sweat pouring off his face. Carmichael relates that anew load of scrap was brought to his work area at orabout I p.m., but that he was too ill to continue workingand, therefore, sought out Plourde to report that he wastoo ill to work. While en route to Plourde's office, Car-michael admittedly received information from an em-ployee that Fleming had been fired. Upon locatingPlourde, Carmichael sought confirmation of the Flemingdischarge. Plourde advised that Fleming "was allthrough." Carmichael then told Plourde that he was sickand had to go home. Plourde allegedly gave no re-sponse. II Carmichael then went to the washroom, wherehe observed Fleming with the police officer.i2Carmi-chael went on to testify that he then left the plant andwent to his mother's house, because it was closer thanhis own home, where he rested. He claims to have feltbetter at about 2:30 or 3 p.m., whereupon he telephonedPlourde advising him of his improved state and indicat-ing he would report to work on Monday, May 15.Plourde instructed Carmichael to phone him on Mondaymorning before reporting to work, declining to explainwhy this would be necessary.On Monday, May 15, according to Carmichael, as in-structed by Plourde, he telephoned the latter before re-porting to work. Plourde told Carmichael not to reportas he had quit on the previous Friday. Carmichaeldenied that this had been the case, charging that he hadbeen fired. When Carmichael attempted to inquire as tothe reason for the termination Plourde reiterated thatCarmichael had quit.Contrary to the testimony of Carmichael, that offeredon behalf of the defense is to the effect that on Fridayafternoon, May 12, Carmichael left work, not by reasonof any illness, but in protest of Fleming's discharge, andfor that reason alone. Thus, Armand Plourde, with cor-roboration from Edward Salowski, Jr., who is chargedwith responsibility for Respondent's cost and qualitycontrol function, testified that at approximately 1:30 p.m.that afternoon, following the discharge of Fleming, Car-michael approached him, stating, "If Fleming is let go, Iam leaving too." Plourde responded, "If you walk outnow, don't bother to come back." Carmichael indicated,"O.K." and left. L3" On direct examination by the General Counsel, Carmichael testifiedthat no one was standing near Plourde during their conversation Oncross-examination, Fleming first testified that Plourde was in the scaleroom, and that no one else was there when he spoke to Plourde. Later,however, he testified that Ed Salowski was in a corner of the scale roomat the time.2z Carmichael could not recall what words were exchanged betweenhimself and Fleming on that occasion.3a Salowski, contrary to Carmichael, testified that the incident involv-ing the noxious fumes at Carmichael's furnace occurred earlier that morn-ing about 10 a.m. Carmichael, together with corroboration from Fleming,indicated that it took place at between 12:30 and I p.m. This issue isdeemed irrelevant and need not be resolved, for it is undisputed that Car-michael's assistant, Elliot, after Carmichael's departure complained ofbeing ill and was allowed to go homePlourde went on to testify that about 20 minutes to 1/2 hour later he received a telephone call from Carmi-chael, in which the latter stated, "I want to apologize formy hasty decision, and see if I can come back to work."To this, Plourde claimed to have responded, "I got tothink about it .... Call me back Monday morning."Plourde testified that he considered the matter and, aftertaking account of the fact that Carmichael had quit onone prior occasion, he decided that Carmichael's practiceof quitting rendered him "useless." Accordingly, whenCarmichael telephoned on Monday, Plourde informedhim that he could not return to work. Plourde deniedthat Carmichael, during their conversation, expressedthat he had left work because he was sick or nauseous onFriday.Carmichael was an unreliable witness, whose testimo-ny was marked by important contradictions and what Iperceived to be lack of candor. His testimony that sick-ness actuated his departure from work on the heels ofthe discharge of his collaborator in the union drive im-pressed me as contrived.t4At the same time, the testi-mony of Plourde, Salowski, and Bresson, when weighedagainst the undisputed facts, struck me as the more prob-able. I find that Carmichael quit because Fleming hadbeen discharged, and declined to abandon this course inthe face of Plourde's clear warning that to do so wouldmean his job.Nonetheless, the Gealeral Counsel contends that Re-spondent's failure to reinstate upon Carmichael's timelyapology and strong expression of a desire to return towork was discriminatorily motivated. Firstly, in this con-nection, while there is merit in the General Counsel's po-sition that Respondent was mindful of Carmichael'sstanding as a key union protagonist, 5 I am not persuad-ed by the General Counsel's argument that Respondent'spast history of treating Carmichael favorably is sufficientto support a conclusion that Respondent "would havenot acted so harshly," if Carmichael had not been in-volved in union activity. 16 A number of factors are cited'4 Fred Bresson, a furnace operator who, according to Fleming, at onepoint described himself as a foreman, testified that he attended the unionmeeting on May 14 During the meeting, Bresson related, someone men-tioned that, following the discharging of Fleming, Carmichael hadwalked off the job. Carmichael then confirmed that this had occurred,whereupon a union representative advised Carmichael, "No you didn't.Go back to work on Monday and tell them you were sick." Carmi-chael claimed that the only reference to May 12 made at the meeting wasa statement that he had gotten sick, and a charge that his job was goneon Monday because of his union involvement. I believed Bresson.'S The unit was small, and evidence indicates that the newly emergingorganization campaign was a subject of discussion between employeesand supervisors on the morning of May 12. Respondent's interest in de-veloping information as to just what was going on is evident fromPlourde's testimony that he was instructed to call a meeting of foremenfor that purpose at noon that day. In addition to his other union activi-ties, Carmichael had posted union literature in the area proximate to hisfurnace. Aside from the foregoing, Carmichael's having quit that moringout of announced peeve at the discharge of Fleming furnished strong evi-dence that, at a minimum, he was in league with those responsible forunion activity.'6 In support of his contentions in this regard, the General Counselcites two prior decisions of the Board involving quite different fact pat-terns. In Sibilios Golden Grill, Inc., 227 NLRB 1688 (1977), it was con-cluded that the quitting did not occur during worktime and was nottaken seriously by the employer The refusal to employ occurred onlyContinued96 CHARLES BATCHELDER COMPANYin support of this view. Thus, it is true that Carmichaelhad been restored after his earlier resignation in 1976, asto which he had afforded the Company 2 weeks' notice.In this same vein, while of dubious weight, it has notbeen overlooked that Carmichael testified that in 1976after a company party he was invited to the Batchelderhome, where Carmichael claims that he felt on friendlyterms with Bruce Batchelder. Finally, the General Coun-sel points to the fact that Respondent had been lenient inaffording time off to Carmichael in the past, upon his re-quest, to handle personal problems at home. Here again,the primary thrust of the General Counsel's contention isaddressed to a conclusion that employee misconduct beexcused by a substitution of my judgment for that ofmanagement. In any event, the facts on which he reliesdo not exceed normal manifestations of cordiality be-tween employer and employee. They are not necessarilyindicative of any special status held by Carmichaelwhich, objectively viewed, would carry an inherent sug-gestion that, in other circumstances, his unprecedentedbreach of his employment obligations would have beenexcused. Carmichael walked out in midshift after the dis-charge of another furnace operator. His action in this re-spect brought about an immediate further reduction inRespondent's operating capacity on the first shift, leavingonly one of three furnaces with an operator. He createdthis situation in the face of a warning by Plourde that itcould mean his job. Suspicion that arises from his knownsupport of the Union and his key role in the campaign,even accepting Respondent's union animus, 7failed toinsulate Carmichael from the legitimate cause presentedby his abandonment of work in midshift without priornotice. Absent evidence that Respondent had condonedany similar misconduct, any conclusion that Respondentwas obligated to reemploy him would rest upon sheerspeculation and an unwarranted substitution of third-party judgment with respect to a management decisionnot wholly lacking in rational foundation. Accordingly, Ifind that Carmichael quit his job on May 12, 1978, andthat the General Counsel has failed to substantiate by apreponderance of the evidence that the refusal to allowafter the employer had inquired and learned that the employees hadsought out a union. The Administrative Law Judge reasoned that the su-pervening union activity was the only available explanation for the refus-al to employ when the employees appeared for work at their regularlyassigned shift. With respect to Pinter Bro, Inc., 227 NLRB 921 (1977),absent a spot citation by the General Counsel, it is presumed that heclaims support from findings by the Administrative Law Judge thereinthat employee Doris Bonadonna was discharged and denied reinstatementin violation of Sec. 8(aX3) of the Act. These conclusions derived fromfindings that Bonadonna had been badgered into quitting because of herunion activity in circumstances constituting an unlawful constructive dis-charge. The subsequent failure by the employer therein to permit rescis-sion of her quit was found ". .. but a further manifestation of its deter-mination to effect her permanent separation from the other employees."227 NLRB at 939. Thus, the cases relied upon by the General Counselwere decided on materially distinct fact patterns, and are deemed inappo-site.'7 Although Carmichael was generally regarded as an unreliable wit-ness, I accept his uncontradicted testimony that in 1976, some 2 yearsprior to the instant campaign, Bruce Batchelder made a statement to theeffect that he would close the plant rather than deal with a union. BruceBatchelder did not testify, and Carmichael's testimony in this respect wasallowed to stand. Otherwise, the record, while tending to suggest Re-spondent's opposition to unionization during the 1978 campaign, does notdisclose expressions of hostility in an equally excessive degreeCarmichael to rescind his quit was motivated by unlaw-ful considerations; the 8(a)(3) and (1) allegations of thecomplaint in this respect are dismissed.C. Interference, Restraint, and Coercion1. SurveillanceOn May 13, 1978, Ronald Beilin directed ArmandPlourde to strengthen Respondent's security by hiringoff-duty policemen of the local law enforcement authori-ty. Plourde was instructed to place the police inside theparking lot on company property. Beilin credibly testi-fied that on May 12 he made the decision to take suchsteps out of concern for the atmosphere at the plant fol-lowing the discharge of Fleming because of the threatthat had been made and the possibility of sabotage. Thisaugmentation of Respondent's existing security continuedfor approximately 2 weeks. There is no suggestion in therecord that Respondent in retaining additional securityhad knowledge or a basis for believing that employeesintended to utilize the area policed by the new securityforce for union or protected activity. Nor does it appearthat the security guards were aware of the identity ofemployees, that they took steps to identify them, or torecord their presence in the plant area on any occasion.Contrary to the General Counsel, neither the nature ofthe uniforms worn by the "moonlighting" police officers,nor the expense born by the Company to retain thisgroup,'sdetracts from Respondent's legitimate right toadopt preventive measures assuring that its property notbe violated."9 I find that Respondent did not violate Sec-tion 8(a)(l) by its utilization of off-duty police officersduring the 2-week period following May 12.202. The promise and grant of wage increasesIt is undisputed that, prior to 1978, Respondent award-ed annual periodic wage increases every May 1. Until1977, the new increases were accorded at a time corre-sponding with the April 30 close of Respondent's fiscalyear. In 1977, Respondent altered its fiscal year to runfrom September 1 through August 30. In 1978, Respond-ent felt it desirable to shift the date for the annual in-creases to conform with the end of the new fiscal year in1978 and, because of this change, it was determined in'a Other security guard firms retained by Respondent provided serv-ices at lesser rates.ID This conclusion is not altered by the fact that a police officer waspresent on Sunday, May 14, on the company parking lot-the locationwhich employees sought to use as a rendezvous point prior to their at-tendance of the union meeting-and the fact that such officers were pres-ent while union officials and dischargees distributed union literature onsubsequent days. The record is devoid of evidence that the presence ofthe officers was anything other than incidental to the legitimate exerciseof the Employer's right.20 Cf. Baptist Memorial Hospital, 229 NLRB 45 (1977), where surveil-lance by security guards was found to be unlawful in the context of theemployer's enforcement of a no-distrinbution rule prohibiting employeesfrom distributing union literature on hospital premises during their owntime 229 NLRB at 51. See also Shrewsbury Nursing Home. Inc., 227NLRB 47 (1976), where a like violation was found with respect to thehiring of a security guard the day after the union began distribution incircumstances where the guard selectively positioned himself to enablehim to observe such distribution when the union representatives ap-peared.97 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJanuary 1978 to delay implementation of employee wageincreases to September 1, 1978. Consistent with such ob-jective, in April 1978, prior to the advent of union activi-ty, employees were notified that the anticipated wage in-creases would be deferred from May 1 to September 1,1978. This deferral gave the initial impetus to union ac-tivity. In mid-June 1978, Respondent notified all employ-ees that the new wage increase would become effectiveJuly 1, 1978, rather then September 1 as announced priorto the advent of the Union. This update in the an-nounced timetable for the new wage levels is left unex-plained by the testimony. Nonetheless, in his brief, coun-sel for Respondent concedes as follows:Because of the magnitude of the employee concernover the amount of the increases, Respondent noti-fied all employees in mid-June of 1978 that the newwage increases would become effective on July 1,1978 and would be retroactive to May 1, 1978 aspreviously promised .... Due solely to the largescale dissatisfaction with the delay involved in ad-justing to Respondent's new fiscal year, Respondentrevised its implementation schedule to the July 1,1978 date.From the foregoing it is apparent that this adjustmentsought to quell employee dissatisfaction, emerging fromthe very issue which prompted employees to seek outthe Union in the first instance. Respondent's action rep-resented a departure from the position announced to em-ployees prior to the union campaign and was calculatedto resolve a fundamental grievance at a time when unionorganization remained viable.2t As the employee discon-21 Respondent defends on grounds that as of June 1978 organizationactivity had abated. This claim lacks merit. There is no evidence that theUnion abandoned its representational interest. Furthermore, its mere sus-pension of overt efforts in pursuit of employee support, while an unfairlabor practice proceeding of this type was pending, is neither unusual norindicative of the campaign's curtailment.tent may not be disassociated from the union activity itproduced,22the two are synonomous and, consistentwith well-established Board policy, I find Respondentviolated Section 8(a)(1) in this respect.23CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. Local 1040, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, is alabor organization within the meaning of Section 2(5) ofthe Act.3. By promising and granting benefits to induce em-ployees to refrain from engaging in union activity, Re-spondent violated Section 8(a)(1) of the Act.4. Respondent did not violate the Act in any other re-spect.5. The unfair labor practice specified in paragraph 3,above, is an unfair labor practice affecting commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act.[Recommended Order omitted from publication.]22 Beilin testified that employee discontent was derived from anxietyover the amounts of the increases, rather than their timing. Although it isdifficult to imagine that such a specific objection would be held uniform-ly by all members of the work force and, indeed, if that were the case,that Beilin would have direct knowledge thereof, I fail to see the importof such a distinction. The unalterable fact remains that an effort to allaythat unrest, whatever its specific focal point, was made during the organi-zational campaign under circumstances in which Respondent reversed itspreviously announced position.23 See, e g., Arrow Elastic Corporation, 230 NLRB 110, 11i (1977).98